Citation Nr: 0531113	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-12 208	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from Aril 1980 to 
September 1980.  He died in April 1991.  The appellant is the 
custodian for his children.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that there was no new 
and material evidence to reopen the appellant's claim for 
service connection for the cause of the veteran's death.  

The appellant testified at a Travel Board hearing before the 
undersigned in March 2005.  A copy of that hearing transcript 
is of record in the claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims decided herein has been 
obtained.  

2.  The Board denied service connection for the cause of the 
veteran's death in June 1996.  

3.  Evidence received since the June 1996 Board decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for the cause of the veteran's 
death.  


CONCLUSIONS OF LAW

1.  The decision of the Board in June 1996 to deny service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  The evidence submitted since the Board's June 1996 
decision to deny service connection for the cause of the 
veteran's death is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§  3.156(a), 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by a letter dated in June 2001 to submit substantiating 
information, and informing her of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
her claim.  In accordance with the requirements of the VCAA, 
the letter informed the claimant what evidence and 
information VA would be obtaining, and essentially asked the 
claimant to send to VA any information she had to process the 
claim.  The letter also explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what she needed to show for service 
connection for the cause of the veteran's death and new and 
material claims.  Apart from this letter, the rating decision 
on appeal, together with the statement of the case, and the 
supplemental statement of the case adequately informed the 
claimant of the types of evidence needed to substantiate her 
claim, as well as provided her with additional opportunities 
to submit further evidence.  The undersigned held the claim 
open for an additional 60 days in an effort to allow the 
claimant an opportunity to submit additional evidence.  That 
evidence was not forthcoming.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was accomplished in this case.  Additional content 
complying notice was accomplished, together with proper 
subsequent VA process.  The Board concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  She was offered the opportunity to testify at 
a personal hearing before the RO in July 2003 and a Travel 
Board hearing, before the undersigned, in March 2005.  She 
testified at both.  The claimant has not identified any 
additional evidence pertinent to her claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist her.  

II.  New and Material

Under the applicable legal criteria, the June 1996 decision 
of the Board denying service connection for the cause of the 
veteran's death is final, and it cannot be modified unless 
evidence presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App, 140, 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The appellant filed her claim to reopen in May 2001.  The 
Board notes that the standard for materiality set forth in 38 
C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the appellant's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  
In addition to the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, the Board must 
inform the claimant that it had independently determined that 
her claim is reopened, no matter what the RO has determined.  
Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The last final decision wherein the issue of service 
connection for the cause of the veteran's death was addressed 
was via Board decision in June 1996.  Evidence presented at 
that time showed that the veteran was 100 percent service 
connected for paranoid schizophrenia.  The evidence also 
showed that there was no competent medical evidence presented 
showing that the veteran's cause of death was related to 
service or that his service-connected paranoid schizophrenia 
played any role in his death.  

The June 1996 Board decision is final and cannot be modified 
unless evidence submitted in support of the veteran's claim 
is "new and material" pursuant to 38 U.S.C.A. § 5108 (West 
2002).  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the June 1996 denial, warranting a reopening of the 
appellant's claim.  

The evidence submitted in support of reopening the claim for 
service connection for the cause of the veteran's death is a 
duplicate copy of the veteran's death certificate, personal 
hearing testimony by the appellant at an RO hearing in 
July 2003, and Travel Board hearing testimony by the 
appellant and a friend in March 2005.  

The death certificate is duplicate evidence and therefore, is 
not new and material.  The hearing testimony, both RO and 
Travel Board, is not new or material.  Both hearings were 
cumulative of evidence the appellant previously submitted, 
her opinion that the veteran's death should be service-
connected.  She stated that it was the medication the veteran 
used to control his service-connected schizophrenia or the 
lack of the veteran taking his psychotropic medication which 
prevented him from taking care of his lymphoma which caused 
his death.  This testimony evidence, which the appellant 
presented before, is not new and material.  This evidence is 
cumulative and redundant of the appellant's previously stated 
contentions.  Unfortunately, the appellant's contentions 
regarding the cause of the veteran's death are not probative, 
since as a layperson she is not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Finally, the testimony of the appellant's friend is new but 
not material.  It is new in that this individual has not 
testified before with regard to the appellant's claim.  It is 
not material as she only testified that she was supportive of 
the appellant, she presented no testimony related to the 
cause of the veteran's death.  Based on all of the foregoing, 
the petition to reopen the claim for service connection for 
the cause of the veteran's death is not warranted.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death has not been reopened, and the appeal is therefore, 
denied.




	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


